OFFICE     OF THE AITORNEY    GENERAL   OF TEXAS
                            AUSTIN




Eonerable C. B. Pattermn
ceunty AttonieY
&wmter    cmmty
Al$aIIe, Teas

mu   bArI




                                         letter alMerusatut
Honorable C. E. Patterson, Page 2


          We ahall 8180 fsaaumethat there nov exlate 8 vaan-
cg in the board vhlch the ~emalnlng trustees are authorized
to fill un&w the provisions  of Artiale 2?77.

          Section 40 of ArtSale ?iVI,of the Constitution,
prohibits the holding or more than one ofriO 0r emomment.
Bovever, this seation does not apply to the office or trustee
of an independent school dlstriot since under the ap&zted
statute such truetee aerveblwithout caqpenrratlon.
Abmnathy  County Line Independent School Dirt., 278 3. W. i3
(revered on other grounds, 290 8. U. 152); p Tsx. J’ur. J 9.

             .It Is the settled law ln thla State that a poreon
oarlnothold tvo Ino      atibis orme    at the sama tima.     le
v. fflenaRose Inde         t School Diet. Ho. 1, 50 8. W. (24
                                                           7
375. HoveVer, ve klov Of no ZeaBon vhy the dutiee Oran la-
dependent school dintriot trustee should in any vap be inoon-
aletent or Illoonfliot tith the duties 0r a county attomley.
xt 18 w     ~piniosl,t.h0l?br0r0,the th0 ~0 0rmk38 m      not
lnoumpatible .

          In vlev of the foregohg you are reapeotfully ed-
vired that a aotmty attorney lasyat the oaue tima serve an a
t~h30.,0r en independent aahool dietriot areated under the
gammrl lav.

                                         Saure very tmll~

                                    ATTORHEX
                                           C%ltRERAL
                                                  OF TRXAS



                                    -v

                                               Glenn R. Levi.8
                                                    Amrlstmt